Citation Nr: 1104534	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of both feet for accrued benefits purposes.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right hand condition for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1971.  He 
died in November 2005.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam 
during service.

2.  The Veteran died in November 2005 as a result of acute 
myocardial infarction, due to or as a consequence of coronary 
artery disease, dyslipidemia, and diabetes mellitus, type II.

3.  The Veteran received compensation during his lifetime under 
38 U.S.C.A. § 1151 for partial paralysis of the ulnar and median 
nerves, left arm, with loss of use of the left hand.

4.  There is no evidence to show that the Veteran's death was 
related to his left arm and hand disability, or that the 
Veteran's acute myocardial infarction, coronary artery disease, 
dyslipidemia or diabetes were otherwise related to his active 
service.

5.  The Veteran's peripheral neuropathy of both feet was shown by 
the medical evidence of record to be a result of his non-service-
connected diabetes, rather than an additional disability caused 
by his February 1999 VA-provided coronary bypass surgery.

6.  The Veteran's peripheral neuropathy of the right hand/arm was 
shown by the medical evidence of record to be a result of his 
non-service-connected diabetes, rather than an additional 
disability caused by his February 1999 VA-provided coronary 
bypass surgery.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.312(a) (2010).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for peripheral neuropathy of both feet for 
accrued benefits purposes have not been met.  38 C.F.R. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2010).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a right hand condition for accrued 
benefits purposes have not been met.  
38 C.F.R. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied by way of a February 2006 
letter sent to the Appellant that fully addressed all notice 
elements related to cause of death claims and claims for 
entitlement to compensation under 38 U.S.C.A. § 1151, as well as 
accrued benefits claims.  The letter was sent prior to the 
initial RO decision in this matter. 

In the context of a claim for service connection for the cause of 
the Veteran's death, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.

In this case, the Appellant was not provided with Hupp-compliant 
notice; however, the Board notes that the appellant has not 
contended that the Veteran's death is a result of or related 
directly to a service-connected disability, and the Board 
observes that the nature of the appellant's claim reflects her 
actual knowledge of the disabilities for which the Veteran was 
granted service connection and those for which he was not service 
connected for by the VA.  VA's duty to notify the Appellant was 
met in this case, and any error in such notice was harmless to 
the Appellant.

VA also has a duty to assist the appellant in the development of 
the claims. Generally, this duty includes assisting the appellant 
in the procurement of relevant treatment records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
Board finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the Appellant.  Service treatment records, private medical 
records, a private medical opinion, a VA medical opinion and lay 
statements have been associated with the record.  Significantly, 
neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the cause 
of death claim that has not been obtained.  And, the adjudication 
of an accrued benefits claim is limited to the evidence 
physically or constructively of record at the time of the 
Veteran's death.  38 C.F.R. § 3.1000(a) (2010); see also Ralston 
v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  Thus, no additional development may 
occur with regard to the accrued benefits claim.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Cause of Death

Although the Veteran served during the Vietnam era, there is no 
evidence that he set foot in the Republic of Vietnam during 
service, and indeed, the appellant does not contend otherwise.  

Service connection for the cause of the Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principle or a contributory cause of the Veteran's 
death.  38 C.F.R. § 3.312(a) (2010).  For a service-connected 
disability to be the principle cause of death it must singly or 
with some other condition be the immediate or underlying cause, 
or be etiologically related.  38 C.F.R. § 3.312(b) (2010).

For a service-connected disability to be a contributory cause of 
death it must have contributed substantially or materially, and 
combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2010).  
A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  "Service-connected diseases or injuries 
involving active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general impairment 
of health to an extent that would render the person materially 
less capable of resisting the effects of other disease or injury 
primarily causing death."  38 C.F.R. § 3.312(c)(3) (2010).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2010).  
"There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature."  38 C.F.R. § 3.312(c)(4) 
(2010).

The record reflects that the Veteran died in November 2005.  The 
death certificate shows that the immediate cause of death was 
acute myocardial infarction, due to or as a consequence of 
coronary artery disease, dyslipidemia, and diabetes mellitus, 
type II.  Morbid obesity was also noted as another significant 
condition on the death certificate.  The Veteran was not found to 
have any disability during his lifetime that initially manifested 
during or as a result of an event of service, but he did receive 
compensation under 38 U.S.C.A. § 1151 for partial paralysis of 
the ulnar and median nerves, left arm, with loss of use of the 
left hand.  See 38 U.S.C.A. § 1151(a) (2010) (compensation under 
this chapter shall be awarded in the same manner as if the 
additional disability or death were service-connected).  However, 
the evidence does not show and the Appellant does not contend 
that the Veteran's death was causally connected to the 
neurological impairment of the left arm and hand.  Since there is 
no evidence of a disease or injury incurred during military 
service, and no evidence suggesting that the Veteran's partial 
paralysis of the ulnar and median nerves, left arm, with loss of 
use of the left hand, caused or contributed to the Veteran's 
fatal acute myocardial infarction, service connection for the 
cause of the Veteran's death is not warranted.

The Board notes that even without the above evidentiary 
deficiencies, the record demonstrates that the Veteran's coronary 
artery disease, which was an underlying cause in his death, 
manifested more than twenty years following his discharge from 
active duty.  There is no evidence of an ailment related to the 
heart in the service treatment records, or for more than twenty 
years after service.  See VA treatment records from 1998 to 2005. 

As a final matter, the Board has considered the lay statements 
offered by the Appellant.  See March 2007 VA Form 9 and July 2007 
VA form 21-4138. According to the appellant, the Veteran died as 
a result of conditions related to his diabetes mellitus.  The 
Board notes that the Veteran was not service connected for 
diabetes mellitus and presumptive service connection is not 
available for diabetes mellitus or heart disease as the Veteran 
did not serve in the Republic of Vietnam.  Thus, the Veteran's 
diabetes mellitus, as well as his heart disease, while shown to 
be a contributory cause of his death, is not shown to be related 
to service.  Thus, the Appellant's statements do not support a 
finding that service connection is warranted for the cause of the 
Veteran's death.  

The Board finds that the preponderance of the evidence is against 
the claim and thus service connection for the cause of the 
Veteran's death must be denied.

Entitlement to Accrued Benefits

When a Veteran has a claim pending at the time of his death, his 
surviving spouse may be paid periodic monetary benefits to which 
he was entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on existing 
ratings or decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  Although the Appellant's claim for 
accrued benefits is separate from the claims that the Veteran 
filed prior to his death, the accrued benefits claim is 
"derivative of" the Veteran's claims and the Appellant takes 
the Veteran's claims as they stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a Veteran's 
survivor may receive the full amount of award for accrued 
benefits.  Because this change applies only to deaths occurring 
on or after the date of enactment, December 16, 2003, this change 
applies in this case since the Veteran died in 2005.

Under 38 U.S.C.A. § 5121(c), there is a requirement for an 
accrued benefits claim that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. § 5121(c) 
(West 2002); 38 C.F.R. § 3.1000(a), (c) (2010).  The Appellant 
initiated her claim in December 2005, less than one month 
following the Veteran's death.  Thus, she meets the requirement 
for filing an accrued benefits claim.

The adjudication of an accrued claim is limited to the evidence 
physically or constructively of record at the time of the 
Veteran's death.  38 C.F.R. § 3.1000(a); see also Ralston v. 
West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993).  In this case, the Board observes that the 
Veteran died while these claims were awaiting VA examination 
following the Board's September 2004 remand.  Unfortunately, the 
Veteran passed before such examinations took place.  Because the 
adjudication of the Appellant's claim is limited to the evidence 
of record at the date of the Veteran's death, no further 
development may take place.

In July 1999, the Veteran filed his claim for neuropathy in both 
feet.  In January 2000, he submitted a statement clarifying the 
nature of his claim to be for neuropathy of the feet, which began 
in 1989, but was aggravated by his VA provided heart surgery.  
The September 2001 rating decision granted compensation under 
38 U.S.C.A. § 1151 for partial paralysis of the ulnar and median 
nerves of the left arm on the basis that it was a result of a 
complication related to the Veteran's February 1999 coronary 
artery bypass that was performed at the VA Medical Center 
Cleveland.  In December 2001, the Veteran submitted a statement 
indicating that both of his hands experienced numbness and high 
sensitivity following the surgery, thus raising the claim related 
to the right arm neuropathy.  Both the issue of neuropathy in the 
lower extremities, and neuropathy of the right upper extremity 
were denied by the RO and appeals were perfected by the Veteran 
prior to his death.  Again, the matter was on remand for 
development at the time of the Veteran's death.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.
 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

For claims, as here, filed on or after October 1, 1997, an 
Appellant must show that the VA treatment in question resulted in 
additional disability, and further, that the proximate cause of 
the additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability was an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability or death exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to his condition after such 
treatment, examination or program has stopped.  See 38 C.F.R. § 
3.361(b) (2010).

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause. 
38 C.F.R. § 3.361(c)(1) (2010).

Provided that additional disability or death is shown to exist, 
the next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or surgical 
treatment rendered resulted in the Veteran's additional 
disability.  
See 38 C.F.R. § 3.361(c)(1) (2010).  Furthermore, the proximate 
cause of the disability claimed must be the event that directly 
caused it, as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper skill, 
error in judgment or other instance of fault proximately caused 
the additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without the 
Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 
Proximate cause may also be established where the Veteran's 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

The evidence for review in with regard to these claims includes 
VA outpatient treatment records, surgical reports, statements 
from the Veteran's private physicians, and two VA examination 
reports.

The February 1999 surgery report shows that the Veteran underwent 
coronary artery bypass X4.  The intraoperative nurse's report 
shows that he had padding under both the upper and lower 
extremities, with a safety strap across his thighs, and a 
"froggie pad" under his lower extremities, and with both arms 
tucked and foam padding underneath.  According to the post-
operative report, the surgery took 213 minutes.

The Veteran signed a consent form prior to the surgery, which 
included a listing of risks.  Those risks were noted as bleeding, 
infection, injury to vessels and kidneys, stroke, blood clot, 
heart attack, cardiac arrest, or death.

VA outpatient records show that by May 1999, the Veteran was seen 
in a VA clinic for issues related to his left hand only.  He was 
reported to have numbness and weakness in the left hand, but the 
report is silent has to the right, but for a notation that 
"abnormalities shown in the right arm are consistent with 
neuropathic involvement as seen in sensori-motor neuropathy of 
diabetes mellitus."  He was also noted as having diabetic 
neuropathy.  The Veteran's VA physician in June 1999 reported 
that he had progressive loss of use of the left hand ever since 
the surgery.  In July 1999, he began treatment in an orthopedic 
hand clinic for therapy.  According to the history noted in the 
June 1999 consultation report, the Veteran made no mention of 
issues relating to the right hand or either of his feet.  It was 
not until the Veteran's foot claim that he suggested a residual 
injury of the feet related to the heart surgery.

In April 2000, the Veteran's private physician submitted a 
statement in support of his claims.  Dr. C. noted the severe 
weakness and loss of use of the Veteran's left hand, but made no 
mention of the right hand.  As for the Veteran's feet, the 
private physician characterized his foot condition as diabetic 
neuropathy.

In a June 2001 VA examination report, the diagnoses related to 
the left hand is confirmed as a complication of the bypass 
surgery, but the "other three extremities" are noted as having 
diffuse diabetic polyneuropathy, primary sensory.

In October 2002, the Veteran was again afforded a VA examination.  
The diagnoses noted in this report were consistent with the 
outpatient records and the June 2001 VA examination report:  
"Compression palsy of the  ulnar and median nerves secondary to 
coronary artery bypass graft surgery in February of 
1999...Additionally, the [Veteran] has diabetic peripheral 
neuropathy, which is further contributing to his disability in 
both arms and both legs."

Also, in April 2003, the same private physician that submitted 
the April 2000 report submitted an additional, very brief 
statement  indicating that it was his "opinion that the other 
problems of neuropathy are likely related to [the Veteran's] 
prolonged period of ischemia.  First, this physician did not 
explain why he then rendered an opinion inconsistent with that 
found in the April 2000 report.  Also, an opinion that the 
neuropathy of the right arm and the legs is related to prolonged 
ischemia is no indication that the Veteran suffered these 
disabilities as additional disabilities resulting from the 
February 1999 surgery.  

In June 2003, another private doctor submitted a handwritten 
statement indicating that the Veteran had numbness and weakness 
in his extremities, with an additional notation that "it appears 
the numbness  and weakness is related to surgery."  This 
physician did not describe the type or location of the neuropathy 
with particularity, or describe its etiology with any basis.  
This handwritten note is of little use in this analysis.  

There are no additional records in the claims folder in support 
of the Appellant's claim.  A review of the records reveals that 
there was not an additional disability of the Veteran's right 
arm/hand or either of his feet that was caused by the VA provided 
coronary bypass surgery of February 1999.  The preponderance of 
the evidence, in fact, attributes the Veteran's right arm/hand 
and bilateral foot neuropathy to his diabetes mellitus, which was 
neither service connected, nor related in any way to the VA 
treatment in February 1999.  As such, compensation under 
38 U.S.C.A. § 1151 is not warranted for either the right arm/hand 
or either foot.

After a careful review of the claims folder, the Board finds that 
because the evidence does not demonstrate that the Veteran would 
have prevailed on these claims based upon the evidence of record 
at the time of his death, the Appellant's claims must be denied.  
Because the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable. 


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of both feet for accrued benefits purposes 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right 
hand condition for accrued benefits purposes is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


